Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
In light of the Board’s decision of 7/30/2021, this application is being allowed.
The Examiner would like to note for the record a clarification on the teachings of the references. Primary reference Helle (2013/0246970) teaches that a “progressive dragging gesture” can be distinguished from other gestures based on a “type of user input” including, “multi-touch or hover gesture[s],” so that a user can open an application icon with a “contact gesture,” and open menu for an application icon responsive to the hover or other gesture (Helle, para. 0047-51). Secondary reference Moore (2013/0063364) explicitly teaches that pressure gestures are advantageous (Moore, para. 0041), and teaches an amount of pressure can be used in distinguishing between opening an application and opening a context menu (claim 13). The Board found convincing Applicants argument that: 
In the present case, the Examiner’s proposed incorporation of the detection of pressure differences to replace the “progressive dragging” input gesture in Moore would frustrate the “movement” aspects of the “progressive dragging” input gesture used in Helle to select a menu item, as Moore does not teach or suggest a combination of a “progressive dragging” functionality with the detection of pressure differences therein.
App. Br. 5
To the extent that Moore’s express teaching that pressure is advantageous is not a “rational underpinning” to modify Helle because it would, “frustrate the ‘movement’ aspects of the drag,” the Examiner notes that Helle discloses its progressive dragging gesture can be gestures not involving movement like a hover, as shown above. Furthermore, Applicant appears to suggest (and the Board agreed) that Moore needed to teach pressure with a drag in order for the references to be properly combinable: “Moore does not teach or suggest a combination of a ‘progressive dragging’ functionality . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T CHIUSANO whose telephone number is (571)272-5231. The examiner can normally be reached M-F, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T CHIUSANO/Examiner, Art Unit 2174